                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 16-cr-00292-YGR-2
                                                         Plaintiff,
                                   8
                                                                                             ORDER TO SHOW CAUSE RE: MOTION
                                                  v.                                         UNDER 28 U.S.C. § 2255 TO VACATE, SET
                                   9
                                                                                             ASIDE, OR CORRECT SENTENCE
                                  10     MERL SIMPSON,
                                                                                             Re: Dkt. No. 89
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On August 6, 2018, defendant Merl Simpson filed a Motion under 28 U.S.C. Section 2255

                                  14   to Vacate, Set Aside, or Correct Sentence. (Dkt. No. 89-2 (“Motion”)) In the Motion, defendant

                                  15   seeks to reduce his sentence in light of two United States Supreme Court decisions in Johnson v.

                                  16   United States, 135 S. Ct. 2551 (2015), and Mathis v. United States, 136 S. Ct. 2243 (2016).

                                  17   (Motion at 14-23)1 Defendant further argues that his trial counsel rendered ineffective assistance

                                  18   in failing to object to certain guidelines calculations and enhancements, (id. at 23-28) that this

                                  19   ineffective assistance rendered his guilty plea flawed, (id. at 28-32) and that the Court erred in

                                  20   imposing a sentence relating to a crime to which he did not stipulate. (Id. at 32-38.) Finally,

                                  21   defendant claims that he is not procedurally barred from raising these claims in the Motion, (id. at

                                  22   35-36) that “Amendment 794 is applicable to him,” (id. at 36) and requests appointment of

                                  23   counsel. (Id. at 36-36.)

                                  24          Under the Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA), motions

                                  25   brought under 28 U.S.C. section 2255 are subject to a 1-year period of limitations. Under 28

                                  26   U.S.C. section 2255(f), the limitation period runs from the latest of:
                                                      (1) the date on which the judgment of conviction becomes final;
                                  27

                                  28          1
                                                  Page citations to the record refer to ECF pagination.
                                                      (2) the date on which the impediment to making a motion created by
                                   1                      governmental action in violation of the Constitution or laws of
                                   2                      the United States is removed, if the movant was prevented from
                                                          making a motion by such governmental action;
                                   3                  (3) the date on which the right asserted was initially recognized by
                                                          the Supreme Court, if that right has been newly recognized by
                                   4                      the Supreme Court and made retroactively applicable to cases on
                                                          collateral review; or
                                   5
                                                      (4) the date on which the facts supporting the claim or claims
                                   6                      presented could have been discovered through the exercise of
                                                          due diligence.
                                   7
                                       28 U.S.C. § 2255(f).
                                   8
                                              Based on an initial review, the Motion does not meet the first defined period that it be filed
                                   9
                                       within one year of the date on which the judgment of conviction becomes final. Section “2255’s
                                  10
                                       one-year limitation period starts to run when the time for seeking such review expires.” Clay v.
                                  11
                                       United States, 537 U.S. 522, 532 (2003). Final Judgment in this criminal matter was issued on
                                  12
Northern District of California




                                       May 3, 2017.2 (Dkt. No. 57.) Under Fed. R. App. P. 4(b)(1)(A), defendant had 14 days from
 United States District Court




                                  13
                                       either the date of judgment or the filing of a government’s notice of appeal to file his own notice
                                  14
                                       of appeal with the Court. No notices of appeal were received from the defendant or plaintiff.
                                  15
                                       Therefore, the one-year limitation period began on May 17, 2017, and subsequently ended on May
                                  16
                                       17, 2018. Defendant filed the Motion nearly three months after this date, on August 6, 2018.
                                  17
                                       (Dkt. No. 89.) Accordingly, the Motion was not filed within one year of the date on which the
                                  18
                                       judgment of conviction became final.
                                  19
                                              The Motion on its face is otherwise silent as to the other three defined limitations periods,
                                  20
                                       and as to the reasoning for defendant’s delay in filing a motion pursuant to section 2255 beyond
                                  21
                                       the one-year period after the judgment became final. (Motion at 10-11)
                                  22

                                  23
                                              2
                                  24              The Court amended the judgment on October 12, 2018 due to a clerical error on page 8
                                       of the original judgment. (Dkt. No. 93) Because the amendment only corrected a clerical error,
                                  25   the original judgment date controls for purposes of the one-year limitation established by section
                                       2255. See Brownlee v. Rommoro, 1:14-cv-01990-LJO-SAB HC, 2015 WL 1013154, at *4 (E.D.
                                  26   Cal. Mar. 6, 2015) (collecting cases, noting that the Ninth Circuit and several “other federal courts
                                       have also held that an amended judgment that corrects a clerical error in the original judgment
                                  27   does not begin the one-year limitations period anew”). See also United States v. Greer, 79 Fed.
                                       App’x 974, 974-75 (9th Cir. 2003) (unpublished disposition) (“Because the amended judgment did
                                  28   not substantively change the sentence imposed and added no new basis for appeal, it did not affect
                                       the finality of the original judgment.”).
                                                                                          2
                                   1          Accordingly, defendant is HEREBY ORDERED TO SHOW CAUSE why the Motion should

                                   2   not be denied as time barred. Defendant is ORDERED to respond by Monday, January 6, 2020 to

                                   3   the following:

                                   4          (1) explain why the one-year statute of limitations does not bar the Motion;

                                   5          (2) provide any explanation for his delay in filing the Motion beyond the one-year period

                                   6   after the judgment became final; and

                                   7          (3) demonstrate that such a delay is attributable to “extraordinary circumstances.” See

                                   8   United States v. Battles, 362 F.3d 1195, 1196-98 (9th Cir. 2004) (statute of limitations set forth by

                                   9   statute can be equitably tolled for section 2255 motions where extraordinary circumstances are

                                  10   demonstrated).

                                  11          Failure to respond to this Order by the above date will result in the Court denying the

                                  12   Motion as time barred.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: October 24, 2019

                                  16
                                                                                                    YVONNE GONZALEZ ROGERS
                                  17                                                                United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
